Case 2:20-cr-00175-MRH Document 19 Filed 07/22/20 Page 1 of 2

[sae

IN THE UNITED STATES DISTRICT COURT

Esr Dyes? OF
- Disp AIST)
UNITED STATES OF AMERICA ) Sl. Og Pena COU,
) ; LVAny
V. ) Criminal No. Ao “f 1S 4
) (18 U.S.C. §§ 2, 844(f)(1), 2113(a))
DEVIN MONTGOMERY ) UNDER SEAL
BRANDON BENSON )
INDICTMENT
COUNT ONE
The grand jury charges:

On or about May 30, 2020, in the Western District of Pennsylvania, defendant DEVIN
MONTGOMERY maliciously damaged and destroyed, by means of fire, and attempted to damage
and destroy by means of fire, a vehicle, namely, a marked Ford police vehicle, ‘known as Unit
3212, which vehicle was leased and possessed by the City of Pittsburgh Bureau of Police, an
organization receiving F ederal financial assistance,

In violation of Title 18, United States Code, Section 844(f)(1).
Case 2:20-cr-00175-MRH Document 19 Filed 07/22/20 Page 2 of 2

The grand jury further charges:

‘COUNT TWO -

On or about May 30, 2020, in the Western District of Pennsylvania, defendants DEVIN

MONTGOMERY and BRANDON BENSON entered and attempted to enter a bank, and a

building used in part as a bank, with the intent to commit a larceny in such bank and building, that |

is, defendants DEVIN MONTGOMERY and. BRANDON BENSON entered and attempted to

enter the Dollar Bank, located in the building at 537 Smithfield Street in Pittsburgh, Pennsylvania,

the deposits of which bank were then insured by the Féderal Deposit Insurance Corporation, with

the intent to commit a larceny, that is taking and carrying away, with the intent to steal and purloin,

property, money and other things of value belonging to and in the care, custody control and ©

possession of Dollar Bank, which larceny would constitute a violation of Title 18, United States

Code, Section 21 13(b).

In violation of Title 18, United States Code, Sections 2 and 2113(a).

 

SCOTT W. BRADY
United States Attorney
PA ID No. 88352

   

    

A True Bill,
Ly Fao
Foreperson . o
